Title: To Thomas Jefferson from John Jay, 13 July 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for foreign Affairs 13th July 1785

Since mine to you of the 15th. June last which mentioned the Receipt of such of your Letters as had then come to Hand, I have not been favored with any from you. Those Letters were immediately laid before Congress, and are still under their Consideration. Whether any and what further Resolutions or Instructions will result from their Deliberations is as yet uncertain and therefore lest their Sentiments and mine should clash I forbear saying anything officially on the Subject for the present.
The Convention respecting Consuls, or rather a Copy of it sent  by Doctr. Franklin has also been received and laid before Congress. They have taken it into Consideration but have as yet come to no Resolutions.
We have Intelligence (which though not entirely authentic is believed by many) that the British are enticing our People to settle Lands within our Lines under their Government and Protection by gratuitous Supplies of Provisions, Implements of Husbandry &ca. The truth of this Report will soon be ascertained. I wish it may prove groundless; if true, the Evacuation of the frontier Posts is not to be expected, and another War is to be looked and prepared for.
We suppose but have not heard that Mr. Adams is in London. We are anxious to receive Letters from him, and to learn with certainty the Intentions of that Court with Respect to those Posts and other interesting Subjects.
Mr. Gardoqui has at length arrived. He is charged with the Affairs of Spain, with plenipotentiary Powers.
Congress appointed Governor Livingston to succeed Mr. Adams at the Hague, but he declining it they have since elected Governor Rutledge, whose Answer cannot be expected for some time yet.
I have the Honor to be &ca.,

John Jay

